Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Education of the Comsewogue Union Free School District, dated November 20, 1975, which, after a hearing, found petitioner guilty of intentionally submitting false teacher evaluation forms to the board of education, dismissed him from his position and offered him a probationary appointment as an administrative aide to the district principal. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In view of the evidence adduced against petitioner, the punishment was not so disproportionate to the offense as to warrant judicial correction (see Matter of Ebner v Board of Educ., 42 NY2d 938, revg 51 AD2d 799; Matter of Ahsaf v Nyquist, 37 NY2d 182). We have considered the other issues raised by petitioner and find them to be without merit. Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.